     Case 2:20-cv-11333-SVW-JC Document 10 Filed 01/18/21 Page 1 of 4 Page ID #:32




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL NIEMAN, individually             )    Case No. 2:20-cv-11333-SVW-JC
11
     and on behalf of all others similarly    )
12   situated,                                )
13                                            )
     Plaintiff,                               )    NOTICE OF VOLUNTARY
14                                            )    DISMISSAL OF ENTIRE
15          vs.                               )    ACTION WITHOUT
                                              )    PREJUDICE
16
     CANNA CLOUD L.L.C, and DOES 1 )
17   through 10, inclusive, and each of them, )
18                                            )
     Defendant.                               )
19                                            )
20                                            )
21
22         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
24
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion
25
     for summary judgment. Accordingly, this matter may be dismissed without
26
     prejudice and without an Order of the Court.
27
     ///
28



                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                             -1-
     Case 2:20-cv-11333-SVW-JC Document 10 Filed 01/18/21 Page 2 of 4 Page ID #:33




 1         Dated: January 18, 2021
 2                           Respectfully Submitted,
 3                           LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4                           By:     /s/ Todd M. Friedman
                                     Todd M. Friedman
 5
                                     Law Offices of Todd M. Friedman, P.C.
 6                                   Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                            -2-
     Case 2:20-cv-11333-SVW-JC Document 10 Filed 01/18/21 Page 3 of 4 Page ID #:34




 1                                 PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and not a party to the
 4   above-entitled cause. On January 18, 2021, I served a true copy of the NOTICE OF
 5   VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 6   via the ECF Filing System:
 7   Executed on January 18, 2021, at Woodland Hills, CA
 8         [X] I hereby certify that I am a member of the Bar of the United States
 9
     District Court, Central District of California.
10
           [ ] I hereby certify that I am employed in the office of a member of the Bar
11
     of this Court at whose direction the service was made.
12
           [X] I hereby certify under the penalty of perjury that the foregoing is true
13
     and correct.
14
15
         By:        /s/ Todd M. Friedman
16                  TODD M. FRIEDMAN, ESQ.
17
                    ATTORNEY FOR PLAINTIFF

18
19
20
21
22
23
24
25
26
27
28



                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                              -3-
     Case 2:20-cv-11333-SVW-JC Document 10 Filed 01/18/21 Page 4 of 4 Page ID #:35




 1   Filed electronically on January 18, 2021, with:
 2   United States District Court CM/ECF system
 3
     Notification sent electronically via the Court’s ECF system to all parties indicated
 4
 5   on the Court’s filing receipt.
 6
     United States District Court
 7   Central District of California
 8
                                            /s/Todd M. Friedman
 9
                                            Todd M. Friedman (216752)
10                                          Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                             -4-
